Curia, per
Glover, J.
The court is satisfied with the construction of the clause of the sta'tute copied in the report, and with the order granted.
It is only necessary to add that the question is reserved, whether the action of trespass quare clausum fregit, to which the defendant pleads liberum tenementum, is an action “ brought to establish or try the right of title,” &c., and within the provision of the Act.
Motion dismissed.
O’Neall, Withers and Whither, JJ., concurred.
Wardlaw, J., absent.

Motion dismissed.